                 Case 5:19-cv-00657-XR Document 1-1 Filed 06/12/19 Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 68.21.144.241

ISP: AT&T U-verse
Physical Location: Austin, TX



Hit Date UTC           File Hash                                          Title
03/29/2019 10:32:05    996D8D37B9BF032A6701ED66B8F09B4FD66A227D           Moonlight Sex Games

03/29/2019 10:30:53    0D651A87988EBBD0E47288085510C9F8AB597567           Stunning Sexy Shower

09/11/2018 18:59:17    837722385DBCA5C20A1F5E5DAC10AEE41C46FF19           Teach Me About Sex

08/09/2018 07:46:31    2E26F316992B2C099DB78A717BC6DDAE52062204           Summertime Sex

01/27/2018 02:17:00    18B9C64504C98E96A8D77D82443D60DFA90127CF           Red Hot Christmas

11/14/2017 05:58:36    296611FFFE925E019A9DA4DA27A5A307978EBCCE           Love Burns Again

11/04/2017 06:08:33    B4140ED7691E78D2599C56E5C8694E344F7AC27F           An Afternoon Inside Kim

11/04/2017 06:04:49    CB4D67B15832C477518D6A32D8C6DD62093B3FD9 Definitely Not So Shy


Total Statutory Claims Against Defendant: 8




                                                  EXHIBIT A
WTX23
